Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157714                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157714
                                                                    COA: 335696
                                                                    Kent CC: 95-003319-FC
  JUAN JOE CANTU,
            Defendant-Appellant.

  _____________________________________/

         By order of May 28, 2019, the application for leave to appeal the March 13, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Turner (Docket No. 158068). On order of the Court, the case having been decided on
  January 17, 2020, ___ Mich ___ (2020), the application is again considered and, pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of
  the Court of Appeals and we REMAND this case to the Kent Circuit Court for further
  proceedings not inconsistent with this order. At the resentencing for first-degree murder
  held pursuant to MCL 769.25a and Miller v Alabama, 567 U.S. 460 (2012), the trial court
  had jurisdiction to consider the defendant’s arguments regarding his sentences for
  kidnapping and assault with intent to murder. Turner, supra. On remand, the trial court
  shall consider the defendant’s arguments regarding the validity of these sentences and
  exercise its discretion whether to resentence him for those convictions, in particular “if it
  finds that the sentence was based on a legal misconception that the defendant was
  required to serve a mandatory sentence of life without parole on the greater offense.” Id.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
           t0323
                                                                               Clerk